Exhibit 10.1
STANDBY PURCHASE AGREEMENT
          THIS STANDBY PURCHASE AGREEMENT (the “Agreement”), made and entered
into as of this 13th day of October, 2008, by and between Irwin Financial
Corporation, an Indiana corporation (the “Company”), and Cummins Inc., an
Indiana corporation (the “Purchaser”).
WITNESSETH:
          WHEREAS, the Company anticipates issuing to the holders (the
“Shareholders”) of its issued and outstanding common shares, without par value
(the “Common Shares”), certain transferable rights (the “Rights”) to subscribe
for and purchase additional Common Shares at a per share price (the
“Subscription Price”) that will be determined by the Company’s Board of
Directors, or a duly authorized committee thereof, prior to distribution of the
Rights, such transaction generally being herein referred to as the “Rights
Offering”; and
          WHEREAS, the Purchaser desires to, and hereby does, agree to purchase
certain Common Shares available for issuance upon the expiration of unexercised
Rights, subject to the terms and conditions set forth herein;
          NOW, THEREFORE, for and in consideration of the premises, and other
good and valuable consideration the receipt and sufficiency of all of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Rights Offering; Registration of the Common Shares.
          A registration statement on Form S-3 (the “Registration Statement”)
with respect to the proposed Rights Offering and the Common Shares to be issued
and sold to the Purchaser will be filed with the Securities and Exchange
Commission (the “Commission”) and will have been declared effective by the
Commission prior to the distribution of Rights.
     2. Purchase and Delivery of Unsubscribed Shares.
     (a) Subject to the terms, conditions and limitations herein set forth
(including the provisions of paragraph (b) of this Section and of Section 5),
the Company hereby agrees to issue and sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company (the “Standby Commitment”), at the
Subscription Price, a number of Common Shares (the “Standby Shares”) to be
determined upon the expiration of the Rights Offering by reference to the amount
of unexercised Rights and the underlying shares that remain available for
issuance in accordance with the Rights Offering after the issuance of all Common
Shares validly subscribed for through the exercise of Rights (including the
exercise of all oversubscription privileges contemplated by the Rights Offering)
(such remaining shares being hereinafter referred to as the “Unsubscribed
Shares”). The number of Standby Shares shall be the least of (i) the number of
Unsubscribed Shares, (ii) the maximum number of Unsubscribed Shares the
aggregate purchase price for which will not exceed $25 million and (iii) the
maximum number of

 



--------------------------------------------------------------------------------



 



Unsubscribed Shares that, when aggregated with other Common Shares beneficially
owned or controlled by the Purchaser as of the Closing Date, would not exceed
19.9% of the total issued and outstanding Common Shares upon completion on the
Closing Date of the Rights Offering and Exchange Transactions (as defined
below), including shares issued on the Closing Date pursuant to any other
agreements executed with other Standby Purchasers, as defined below
(collectively, the “Standby Purchase Agreements”).
     (b) The Purchaser and the Company hereby acknowledge and agree that the
Company has entered into, or contemplates entering into, one or more other
Standby Purchase Agreements with certain other parties (collectively with the
Purchaser, the “Standby Purchasers”) on terms substantially similar to this
Agreement, except that they may provide for the purchase of a different maximum
number of Common Shares and different conditions precedent. If the number of
Unsubscribed Shares is less than the aggregate number of Unsubscribed Shares
agreed to be purchased by all Standby Purchasers, the Common Shares available
for issuance to Standby Purchasers shall be allocated as nearly as possible on a
pro rata basis among all Standby Purchasers based upon the number of Common
Shares agreed to be purchased by each such Standby Purchaser, after giving
effect to the limitations set forth in Section 2(a).
     3. The Closing.
          As soon as practicable following its determination of the number of
Unsubscribed Shares, the Company shall notify the Purchaser of the number of
Standby Shares, if any, to be purchased by the Purchaser pursuant to
Section 2(a). The delivery of and payment for the Standby Shares shall take
place at the offices of Sullivan & Cromwell, 125 Broad Street, New York, New
York, at 10:00 a.m., New York time (or as soon as practicable thereafter),
simultaneously with the closing of the Company’s Rights Offering and the
exchange of certain of the Company’s trust preferred securities for the
Company’s Common Shares (the “Exchange Transactions”), such date to be not more
than five business days after the foregoing notification and to be specified
therein (the date of the closing being referred to as the “Closing Date” and the
consummation of the transaction being referred to as the “Closing”).
     4. Delivery of Standby Shares.
          At the Closing, the Standby Shares to be purchased by the Purchaser
hereunder, registered in the name of the Purchaser or such of its nominees as
the Purchaser may specify no more than one day after receipt of the notice
described in Section 3 above, shall be delivered by or on behalf of the Company
to the Purchaser, for the Purchaser’s account, against delivery by the Purchaser
of the purchase price therefor in immediately available funds in the form of one
or more federal funds checks or a wire transfer to an account designated by the
Company.

-2-



--------------------------------------------------------------------------------



 



     5. Conditions of the Obligations of the Purchaser.
          The obligations of the Purchaser to purchase the Standby Shares on the
Closing Date are subject to the following conditions precedent:
     (a) The Company and the Purchaser shall have conducted one or more
in-person meetings (including telephonic meetings) with the staff of the Federal
Reserve and the Federal Reserve Bank of Chicago and with the Indiana Department
of Financial Institutions and shall have received satisfactory confirmation (in
the reasonable judgment of executive officers of the Purchaser) that, upon
completion of the transactions contemplated herein, including the Rights
Offering and the Exchange Transactions, the Company and Irwin Union Bank and
Trust Company (i) will have sufficient regulatory capital to maintain a “well
capitalized” status in light of foreseeable capital requirements, and (ii) will
have submitted a capital plan acceptable to such state or federal bank
regulatory authority;
     (b) The Purchaser shall be satisfied (in the reasonable judgment of
executive officers of the Purchaser) that its purchase and ownership of Standby
Shares and the other transactions contemplated hereby will not result in the
Purchaser being deemed to “control” the Company within the meaning of the Bank
Holding Company Act of 1956 or the Change in Bank Control Act, provided that the
Purchaser provides customary “non-control” commitments to the Board of Governors
of the Federal Reserve System;
     (c) Immediately after giving effect to the purchase of the Standby Shares
and the provisions of Section 2(a), the Purchaser will not own or control more
than 19.9% of the aggregate number of Common Shares of the Company then
outstanding;
     (d) All consents and approvals required to be obtained from any
governmental authority or other person in connection with the transactions
contemplated hereby shall have been obtained or all applicable waiting periods
and appeal periods shall have expired; and
     (e) The Company’s Board of Directors shall have taken all required action
to increase the number of directors by one and to designate such new
directorship as being in the class of directors that will serve on the Board of
Directors until 2011.
     6. Conditions to the Obligations of the Company.
     The obligations of the Company to issue the Standby Shares to the Purchaser
on the Closing Date is subject to the following conditions precedent:
     (a) The Company will not issue any of the Standby Shares to the Purchaser
hereunder if, in the opinion of the Company, the Purchaser is required to obtain
prior clearance or approval of such transaction from any state or federal bank
regulatory authority and if such approval or clearance has not been obtained or
if satisfactory

-3-



--------------------------------------------------------------------------------



 



evidence thereof has not been presented to the Company or the Purchaser by the
Closing Date; and
     (b) The Purchaser has entered into a lock-up agreement with the Company in
the form attached hereto as Schedule A.
     7. Closing Conditions.
          The obligations of the Purchaser and the Company to consummate the
purchase and sale of the Standby Shares shall be subject, in the discretion of
the Company or the Purchaser, as the case may be, to the condition that all
representations and warranties and other statements of the other party are, at
and as of the Closing, true and correct in all material respects, and to the
additional condition that no stop order suspending the effectiveness of the
Registration Statement with respect to the Rights Offering or any amendment or
supplement thereto shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission.
     8. Certain Agreements of the Purchaser.
          The Purchaser acknowledges and agrees that (i) the certificates
representing the Standby Shares shall bear a legend (and the Company’s share
register shall bear a notation) substantially to the following effect and
(ii) transfers of the Shares and removal of such legend shall be subject to
Section 6(b) and the Company will, or will direct the transfer agent for the
Common Shares to, remove the legend on the certificates at such time as they are
no longer subject to this restriction:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 OR
ANY OTHER SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED, DELIVERED OR
OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER SUCH LAWS OR AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE
HEREOF AGREES TO COMPLY WITH ALL SUCH RESTRICTIONS ON TRANSFER.
     9. Representations and Warranties.
     (a) The Company hereby represents, warrants and covenants to the Purchaser
as follows:
     (i) The Company is a corporation duly incorporated and validly existing
under the laws of the State of Indiana, with full power and authority (corporate
and other) to perform its obligations under this Agreement.
     (ii) The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of the
Company; and this Agreement, when duly executed and delivered by the Purchaser,
will

-4-



--------------------------------------------------------------------------------



 



constitute a valid and legally binding instrument of the Company, enforceable
against the Company in accordance with its terms subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
     (iii) The Rights and the Standby Shares have been duly authorized by the
Company; the Rights, when issued and delivered by the Company, will constitute
valid and legally binding obligations of the Company subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; and the Standby Shares, when issued and delivered to the
Purchaser by the Company against payment therefor as contemplated hereby, will
be validly issued, fully paid and non-assessable.
     (iv) The aggregate number of the Company’s Common Shares that will be
outstanding (including those reserved for issuance under its employee stock or
other benefit plans) after the issuance of the Standby Shares, the Common Shares
validly subscribed for through the exercise of Rights and the Common Shares
acquired in the Exchange Transactions shall not exceed the number of Common
Shares authorized under the Company’s Restated Articles of Incorporation.
     (v) The execution and delivery of this Agreement, the consummation by the
Company of the Rights Offering herein contemplated and the compliance by the
Company with the terms hereof do not and will not violate the Restated Articles
of Incorporation or By-laws of the Company, or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of its properties or assets are subject, with such exceptions as
would not have a material adverse effect on the financial condition of the
Company, or any applicable statute or any order, judgment, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its properties or assets; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the valid authorization, execution,
delivery and performance by the Company of this Agreement, the issuance of the
Rights, and the Common Shares issuable upon exercise thereof, and the Standby
Shares or the consummation by the Company of the other transactions contemplated
by this Agreement, except such consents, approvals, authorizations,
registrations or qualifications as may be required for the declaration of
effectiveness of the registration statement in connection with the Standby
Shares or state securities or “blue sky” laws, the Bank Holding Company Act or
the Change in Bank Control Act.
     (vi) The Company has delivered to the Purchaser, subject to appropriate
confidentiality commitments and applicable regulatory consents, the

-5-



--------------------------------------------------------------------------------



 



Company’s agreements and understandings with any state or federal bank
regulatory authority.
     (vii) The Company’s Board of Directors shall preserve the ability to
appoint directors without shareholder approval and shall take all required
action to cause a person designated by the Purchaser under Section 11 to be
elected or appointed to the Board of Directors in the directorship created
pursuant to Section 5(e).
     (b) The Purchaser hereby represents and warrants to the Company as follows:
     (i) The Purchaser beneficially owned no Common Shares as of the date of
this Agreement and will, as of the Closing Date, but prior to the purchase of
the Standby Shares, beneficially own no Common Shares.
     (ii) The Purchaser is a corporation duly incorporated and validly existing
under the laws of the State of Indiana, with full power and authority (corporate
and other) to perform its obligations under this Agreement.
     (iii) The execution, delivery and performance of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of the
Purchaser; and this Agreement, when duly executed and delivered by the Company,
will constitute a valid and legally binding instrument of the Purchaser,
enforceable against the Purchaser in accordance with its terms subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (iv) The Purchaser has sufficient cash funds on hand to purchase the
Standby Shares on the terms and conditions contained in this Agreement and will
have such funds on the Closing Date.
     (v) The execution and delivery of this Agreement, the consummation by the
Purchaser of the Standby Commitment herein contemplated and the compliance by
the Purchaser with the terms hereof do not and will not violate the Restated
Articles of Incorporation or By-Laws of the Purchaser, or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound
or to which any of its properties or assets are subject, with such exceptions as
would not have a material adverse effect on the financial condition of the
Purchaser, or any applicable statute or any order, judgment, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Purchaser or any of its properties or assets; and no consent, approval,
authorization, order, registration or

-6-



--------------------------------------------------------------------------------



 



qualification of or with any such court or governmental agency or body is
required for the valid authorization, execution, delivery and performance by the
Purchaser of this Agreement or the consummation by the Purchaser of the Standby
Commitment contemplated by this Agreement, other than those consents, approvals,
authorizations, registrations or qualifications that are identified as
conditions precedent to the Purchaser’s obligation to purchase the Standby
Shares on the Closing Date under Section 5.
     (vi) The Purchaser has not entered into any contracts, arrangements,
understandings or relationships (legal or otherwise) with any other person or
persons with respect to any securities of the Company, including but not limited
to transfer or voting of any of the securities, finder’s fees, joint ventures,
loan or option arrangements, puts or calls, guarantees of profits, division of
profits or loss, or the giving or withholding of proxies; and the Purchaser does
not own any securities of the Company which are pledged or otherwise subject to
a contingency the occurrence of which would give another person voting power or
investment power over such securities.
     (vii) The Purchaser understands that any Standby Shares have not been
registered under the Securities Act of 1933 (the “Securities Act”), by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein or otherwise made pursuant hereto.
     (viii) The Purchaser is acquiring the Standby Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof not in compliance with applicable
securities laws, and the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same, except in compliance
with applicable securities laws.
     (ix) The Standby Shares will not be offered for sale, sold or otherwise
transferred by the Purchaser except pursuant to a registration statement or in a
transaction exempt from, or not subject to, registration under the Securities
Act and any applicable state securities laws. Except pursuant to a registration
statement covering the Standby Shares or as permitted by an exemption from
registration under the Securities Act, the Purchaser has not and will not
solicit offers for, or offer to sell, the Standby Shares by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of the Securities Act.
     (x) The Purchaser has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of its
investment in the Standby Shares being acquired hereunder. The Purchaser is an
“accredited

-7-



--------------------------------------------------------------------------------



 



investor” within the meaning of Rule 501(a) under the Securities Act. The
Purchaser understands and is able to bear any economic risks associated with
such investment (including, without limitation, the necessity of holding the
Standby Shares for an indefinite period of time). The Purchaser is able to
afford a complete loss of such investment. The Purchaser has received or has had
full access to all the information it considers necessary or appropriate for
deciding whether to purchase the Standby Shares and has had an opportunity to
ask questions and receive answers regarding the terms and conditions of the
Standby Shares.
     10. Registration Rights.
          The Company will use its reasonable best efforts to effect the
registration of the resale of the Standby Shares as soon as reasonably
practicable. The Company shall use its reasonable best efforts to as
expeditiously as possible:
     (a) prepare and file with the Commission a registration statement with
respect to the resale of such Standby Shares, and thereafter use its reasonable
best efforts to cause such registration statement to become effective as soon as
reasonably practicable after the Closing and to remain effective as provided
herein, provided that before filing a registration statement or any amendments
or supplements thereto, the Company will, at the Company’s expense, furnish or
otherwise make available to the Purchaser’s counsel copies of all such documents
proposed to be filed and such other documents reasonably requested by such
counsel, which documents will be subject to review and comment of such counsel
at the Company’s expense;
     (b) prepare and file with the Commission such amendments and supplements to
such registration statement as may be necessary to keep such registration
statement effective continuously until all the securities covered by such
registration statement have been disposed of and cause the related prospectus to
be supplemented by any prospectus supplement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
securities covered by such registration statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act;
     (c) furnish to the Purchaser such number of copies, without charge, of such
registration statement, each amendment and supplement thereto, including each
preliminary prospectus, final prospectus, any other prospectus (including any
prospectus filed under Rule 424, Rule 430A or Rule 430B under the Securities Act
and any “issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as the Purchaser may reasonably request in
order to facilitate the disposition of the Standby Shares, and upon request a
copy of any and all transmittal letters or other correspondence to or received
from, the Commission or any other governmental entity relating to such offer;

-8-



--------------------------------------------------------------------------------



 



     (d) register or qualify (or exempt from registration or qualification) such
Standby Shares, and keep such registration or qualification (or exemption
therefrom) effective, under such other securities or blue sky laws of such
jurisdictions as the Purchaser reasonably requests (provided that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);
     (e) notify the Purchaser (at any time when a prospectus relating thereto is
required to be delivered under the Securities Act), upon discovery that, or upon
the discovery of the happening of any event that makes any statement made in the
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such registration statement,
prospectus or documents and, as soon as reasonably practicable, prepare and
furnish to the Purchaser a reasonable number of copies of a supplement or
amendment to such prospectus so that, in the case of the registration statement,
it will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of any prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statement therein, in light of the
circumstances in which they were made, not misleading;
     (f) notify the Purchaser (i) when such registration statement or the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission for amendments or supplements to such registration statement or to
amend or to supplement such prospectus or for additional information, (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for any of such
purposes and (iv) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Standby Shares for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;
     (g) cause all such Standby Shares to be listed on the New York Stock
Exchange or on the principal stock exchange on which the Common Shares or any
similar securities issued by the Company are then listed if the Common Shares
are not then listed;
     (h) if requested by the Purchaser, promptly include in a prospectus
supplement or amendment such information as the Purchaser may reasonably request
in order to permit the intended method of distribution of such securities and
make all required filings of such prospectus supplement or such amendment as
soon as practicable after the Company has received such request;

-9-



--------------------------------------------------------------------------------



 



     (i) cooperate with the Purchaser to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Standby Shares
to be sold;
     (j) upon reasonable notice, make available for inspection by the Purchaser
and the Purchaser’s counsel all financial and other records, pertinent corporate
documents and documents relating to the business of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration statement, provided
that it shall be a condition to such inspection and receipt of such information
that the inspecting person (i) enter into a confidentiality agreement in form
and substance reasonably satisfactory to the Company and (ii) agree to minimize
the disruption to the Company’s business in connection with the foregoing;
     (k) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such registration statement for sale in any jurisdiction,
use every reasonable effort to promptly obtain the withdrawal of such order;
     (l) bear all expenses incidental to the resale of the Standby Shares by the
Purchaser, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger, telephone and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants and other persons retained by the Company; provided that no expenses
borne by the Company shall relate to underwriting discounts or commissions or
fees of counsel incurred by the Purchaser; and
     (m) use its reasonable best efforts to timely file all reports and other
documents required to be filed by it under the Securities Act and the Securities
Exchange Act of 1934, as amended, and the rules and regulations adopted by the
Commission thereunder, and it will take such further action as the Purchaser may
reasonably request, to the extent required from time to time to enable the
Purchaser to sell shares of Standby Shares without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
or Regulation S under the Securities Act, as such rules may be amended from time
to time or (ii) any similar rule or regulation hereafter adopted by the
Commission. Upon the request of the Purchaser, the Company will deliver to such
person a written statement as to whether it has complied with such information
requirements, and, if not, the specifics thereof.
     11. Board of Directors.
     (a) The Company agrees that the Purchaser shall be entitled to designate
one director to the Company’s Board of Directors for so long as it holds five
percent or more of the total issued and outstanding Common Shares.

-10-



--------------------------------------------------------------------------------



 



     (b) The Purchaser shall have the right to request the resignation or
removal of the director so designated and elected or appointed to the Company’s
Board of Directors. In the event of the resignation, death, removal or
disqualification of the director designated by the Purchaser, the Purchaser
shall promptly nominate a new director and, after written notice of the
nomination has been given by the Purchaser to the Company, the Company shall
take all required action to cause such replacement director to be elected or
appointed to the directorship vacated by the Purchaser’s designee to the
Company’s Board of Directors.
     12. Termination.
     (a) Either of the parties hereto may terminate this Agreement (i) if the
transactions contemplated hereby are not consummated by December 31, 2008;
(ii) all requisite approvals are not obtained prior to the Closing in the event
any required federal (including, without limitation, the Board of Governors of
the Federal Reserve System) or state approvals for the transactions contemplated
hereby is not obtained on conditions reasonably satisfactory despite the
Company’s or the Purchaser’s reasonable efforts to obtain such approvals; or
(iii) upon mutual assent of the parties hereto.
     (b) The Company and the Purchaser hereby agree that any termination of this
Agreement pursuant to Section 12(a), or the termination of the Rights Offering
for any reason whatsoever by the Company shall be without liability of the
Company or the Purchaser.
     13. Future Acquisitions of Shares.
          The Purchaser acknowledges that the Company’s existing rights
agreement permits newly-issued shares directly from the Company, but limits
future purchases by holders of greater than 14.9% of the total number of
outstanding Common Shares and the Purchaser agrees that during the period
beginning on the date hereof and continuing until the sale of its Standby
Shares, it will not bid for, purchase, contract to purchase or otherwise
acquire, any Common Shares or interests therein without the prior written
consent of the Company.
     14. Indemnification.
     (a) In connection with the registration of Standby Shares pursuant to this
Agreement, the Company shall indemnify and hold harmless the Purchaser, its
officers and directors, each broker or any other person acting on behalf of the
Purchaser and each other person, if any, who controls any of the foregoing
persons within the meaning of the Securities Act against any losses, claims,
damages or liabilities, joint or several, (or actions in respect thereof) to
which any of the foregoing persons may become subject under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in the registration
statement under which such Standby Shares were registered under the Securities
Act, any preliminary prospectus or final prospectus contained therein or
otherwise filed with the Commission,

-11-



--------------------------------------------------------------------------------



 



any amendment or supplement thereto or any document incident to registration or
qualification of any Standby Shares, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse such seller, such officer or director, such broker or such other
person acting on behalf of the Purchaser and each such controlling person for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in such registration statement, preliminary prospectus,
final prospectus, amendment, supplement or document incident to registration or
qualification of any Standby Shares in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by the Purchaser specifically for use in the preparation thereof.
     (b) In connection with the registration of Standby Shares under the
Securities Act, the Purchaser shall indemnify and hold harmless (in the same
manner and to the same extent as set forth in the preceding paragraph of this
Section) the Company, each director of the Company, each officer of the Company
who shall sign such registration statement, each other person acting on behalf
of the Company and each person who controls any of the foregoing persons within
the meaning of the Securities Act with respect to any statement or omission from
such registration statement, any preliminary prospectus or final prospectus
contained therein or otherwise filed with the Commission, any amendment or
supplement thereto or any document incident to registration or qualification of
any Standby Shares, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company through an
instrument duly executed by the Purchaser specifically for use in connection
with the preparation of such registration statement, preliminary prospectus,
final prospectus, amendment, supplement or document; provided, however, that the
obligation to indemnify will be limited to an amount equal to the net proceeds
actually received by the Purchaser from the sale of Standby Shares effected
pursuant to such registration.
     (c) Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs, such indemnified party will, if a claim in respect thereof is made
against an indemnifying party, give written notice to the latter of the
commencement of such action (it being understood that no delay in delivering or
failure to deliver such notice shall relieve the indemnifying persons from any
liability or obligation hereunder unless (and then solely to the extent that)
the indemnifying person is prejudiced by such delay and/or failure). In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently

-12-



--------------------------------------------------------------------------------



 



incurred by the latter in connection with the defense thereof; provided,
however, that if any indemnified party shall have reasonably concluded that
there may be one or more legal or equitable defenses available to such
indemnified party which are additional to or conflict with those available to
the indemnifying party, or that such claim or litigation involves or could have
an effect upon matters beyond the scope of the indemnity agreement provided for
herein, the indemnifying party shall not have the right to assume the defense of
such action on behalf of such indemnified party and such indemnifying party
shall reimburse such indemnified party and any person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity agreement provided for herein.
     (d) If the indemnification provided for above is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage or liability as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Purchaser agree that it would not be just and equitable if contributions
pursuant to this paragraph were determined by pro rata allocation or by any
other method of allocation that did not take into account the equitable
considerations referred to herein. The amount paid or payable to an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to above shall be deemed to include any legal or other expenses
reasonably incurred in connection with investigating or defending the same.
Notwithstanding the foregoing, in no event shall the amount contributed by the
Purchaser exceed the aggregate net offering proceeds received by the Purchaser
from the sale of its Standby Shares.
     15. Notices.
          All communications hereunder will be in writing and, if to the
Company, will be mailed, delivered or telecopied and confirmed to it, at the
offices of the Company at 500 Washington Street, Columbus, Indiana 47201, Steven
Schultz, First Vice President General Counsel, Facsimile (812) 376-1709; and if
to the Purchaser, will be mailed, delivered or telecopied and confirmed to it at
the offices of the Purchaser at One American Square, Suite 1800, Indianapolis,
Indiana 46282, Marya M. Rose, Vice President, General Counsel and Corporate
Secretary, Facsimile (317) 610-2526.

-13-



--------------------------------------------------------------------------------



 



     16. Binding Effect.
          This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. The
Purchaser may not assign any of its rights or obligations hereunder to any other
person or entity without the prior written consent of the Company.
     17. Governing Law.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
     18. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which counterparts when so executed shall be deemed to be an original, but all
such respective counterparts shall together constitute but one and the same
instrument.

-14-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and intending to be legally bound thereby, each of
the Purchaser and the Company has signed or caused to be signed its name, all as
of the day and year first above written.

            IRWIN FINANCIAL CORPORATION
      By:   /s/ William I. Miller         Name:   William I. Miller       
Title:   Chairman and CEO        CUMMINS INC.
      By:   /s/ F. Joseph Loughrey         Name:   F. Joseph Loughrey       
Title:   Vice Chairman     

 



--------------------------------------------------------------------------------



 



Schedule A
LOCK-UP AGREEMENT
                                        , 2008
Irwin Financial Corporation
Ladies and Gentlemen:
In connection with your anticipated issuance to the holders of your issued and
outstanding Common Shares, no par value (the “Common Shares”), certain
transferable rights (the “Rights”) to subscribe for and purchase additional
Common Shares (such transaction generally being herein referred to as the
“Rights Offering”) and a private placement sale to us of any unsubscribed-for
Common Stock (the “Standby Shares”) pursuant to the Standby Purchase Agreement,
dated as of October ___, 2008, (the “Standby Purchase Agreement”), we agree that
any transaction in your Common Shares will be subject to this agreement (the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Standby Purchase Agreement.
In connection with the sale and purchase of the Standby Shares, and for other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the undersigned agrees as follows:
Except as set forth below, it will not, directly or indirectly, without the
prior written consent of the Company, offer, sell, contract to sell, pledge,
make any short sale or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
of, whether by actual disposition or effective economic disposition due to cash
settlement or otherwise, by the undersigned, any affiliate of the undersigned or
any person in privity with the undersigned) or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, the Standby Shares. The foregoing
restriction is expressly agreed to preclude the undersigned from engaging in any
hedging or other transaction which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of the undersigned’s
Standby Shares even if such Standby Shares would be disposed of by someone other
than the undersigned. The provisions in this paragraph shall not restrict the
transfer of Standby Shares to an affiliate as long as the affiliate transferee
agrees for the benefit of the Company to be bound by the terms hereof.
Its obligations under the paragraph above shall terminate upon termination of
the Standby Purchase Agreement and (i) with respect to 25% of the Standby
Shares, 60 days after the Closing Date, (ii) with respect to 50% of the Standby
Shares, 120 days after the Closing Date, (iii) with respect to 75% of the
Standby Shares, 180 days after the Closing Date and (iv) with respect to 100% of
the Standby Shares, 240 days after the Closing Date. In no event will this
lock-up

 



--------------------------------------------------------------------------------



 



agreement be any more restrictive than any other lock-up or similar agreement
agreed to in connection with the Exchange Transactions and the undersigned and
the Company agree to make any necessary amendments hereto promptly upon
execution of any more favorable agreement.
Notwithstanding the foregoing, the undersigned may terminate this Agreement and
its obligations hereunder at any time, effective upon the undersigned’s giving
you written notice of termination, in the event any bank regulatory authority,
including the Board of Governors of the Federal Reserve System, the Indiana
Department of Financial Institutions or any of the staffs thereof, (i)
initiates, or notifies the undersigned in writing that it intends to initiate,
any proceeding to determine whether we “control” the Company within the meaning
of the Bank Holding Company Act, the Indiana Financial Institutions Act, Ind.
Code § 28-2-16-1 or any other federal or state banking laws or (ii) otherwise
notifies us in writing or publicly discloses that such regulatory authority
believes that we may control or have the ability to exert a controlling
influence over the Company within the meaning of such laws.
You hereby agree that you may release us from this Agreement with your prior
written consent at any time.

-2-